       Case 2:17-cv-06499-CJB-MBN Document 14 Filed 04/04/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

FOUNDATION FOR                    )                     CIVIL ACTION NO.
LOUISIANA, F/K/A LOUISIANA        )                     2:17-CV-06499, SEC. J, DIV. 5
DISASTER RECOVERY                 )
FOUNDATION, INC.,                 )                     JUDGE:
                                  )                     CARL J. BARBIER
              Plaintiff           )
                                  )                     MAGISTRATE:
     VERSUS                       )                     MICHAEL NORTH
                                  )
PONTCHARTRAIN PARK CDC            )
REAL ESTATE HOLDINGS, LLC, et al. )
                                  )
                Defendant         )



                               MOTION TO REOPEN CASE


       NOW INTO COURT, through undersigned counsel, comes Plaintiff Foundation for

Louisiana f/k/a Louisiana Disaster Recovery Foundation, Inc. (“Foundation”) who respectfully

states that this matter was placed on the Court’s administratively closed docket. This matter was

stayed due to the FDIC takeover of FNBC Bank. At this time, all administrative remedies have

been exhausted. The FDIC and FNBC Bank are also no longer parties in this litigation. Thus,

Foundation respectfully requests that this case be transferred to the active docket and set for trial.

       WHEREFORE, Plaintiff Foundation for Louisiana f/k/a Louisiana Disaster Recovery

Foundation, Inc. respectfully moves this Court to transfer this matter from the administratively

closed docket the active docket and be set for trial.




                                                  1
     Case 2:17-cv-06499-CJB-MBN Document 14 Filed 04/04/19 Page 2 of 2



                                            Respectfully submitted,

                                            SCANDURRO & LAYRISSON, LLC.

                                            /s/ Jean-Paul Layrisson
                                            JEAN-PAUL LAYRISSON, Bar No. 20917
                                            TIMOTHY D. SCANDURRO, Bar No.
                                            KRISTA M. ELEEW, Bar No. 18424
                                            607 St. Charles Avenue
                                            New Orleans, LA 70130
                                            Telephone: (504) 522-7100
                                            Facsimile: (504) 529-6199
                                            Counsel for Foundation for Louisiana

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 4th day of April 2019, I electronically filed the

foregoing document with the Clerk of Court using the CM/ECF system, which will send a Notice

of Electronic Filing to all counsel of record who have registered to receive electronic service,

and I effected service upon all other counsel of record via United States Mail, postage prepaid

and properly addressed.


                                             /s/ Jean-Paul Layrisson
                                             Jean-Paul Layrisson




                                               2
